This cause came on for further consideration upon the filing of an application for reinstatement by respondent William H. Seall, a.k.a. William Herbert Seall, Attorney Registration No. 0018722, last known business address in Dayton, Ohio.
The court coming now to consider its order of March 25, 1998, wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a period of one year with credit for time served under the interim suspension in Supreme Court case No. 96-2561, In re William, H. Seall, finds that respondent has *1204substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
IT IS ORDERED by this court that William H. Seall, a.k.a. William Herbert Seall, be and hereby is reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Dayton Bar Assn. v. Seall (1998), 81 Ohio St.3d 280, 690 N.E.2d 1271.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.